EMPLOYMENT AGREEMENT
 
PENNSYLVANIA COMMERCE BANCORP, INC. AND
 
COMMERCE BANK/HARRISBURG, N.A.
 






MARK A. RITTER






EFFECTIVE DATE October 8, 2007
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


 

  PAGE
1. Employment and Term of Employment.
1
2. Services and Duties.
1
3. Compensation.
2
4. Plans and Fringe Benefits.
2
5. Termination by Commerce for Cause.
3
6. Disability and Death.
3
7. Termination by Commerce without Cause and Termination for Good Reason.
4
8. Change in Control and Good Reason.
6
9. Confidential Information and Non-Competition.
6
10. Successors and Assigns.
8
11. Assignment.
8
12. Source of Payment and Timing.
8
13. Interest.
9
14. Reimbursement of Enforcement Expenses.
9
15. Notices.
9
16. General Provisions.
10

 
 
 

--------------------------------------------------------------------------------


 


EMPLOYMENT AGREEMENT
 


This Agreement is dated effective as of October 8, 2007, by and between
PENNSYLVANIA COMMERCE BANCORP, INC., a Pennsylvania corporation (“Holding
Company”), and COMMERCE BANK/HARRISBURG, N.A., a national banking association
and a wholly-owned subsidiary of Holding Company (“COBH”), and MARK A. RITTER
(“Ritter”).


BACKGROUND


Ritter has agreed to accept employment as the Executive Vice President and Chief
Operating Officer (“COO”) of Holidng Company and COBH (collectively,
“Commerce”).  The Board of Directors of Commerce (the "Board") has determined
that the services of Ritter in these capacities will be of value to Commerce.
Accordingly, the Board wishes to have Ritter services available to Commerce for
at least two (2) years and to provide supplemental benefits to Ritter should his
employment with Commerce terminate under certain circumstances or should he die
or become disabled before the termination of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained here, and intending to be legally bound, the parties agree as follows:


 
1. Employment and Term of Employment.

 
1.1 Commerce offers Ritter employment, and Ritter accepts such employment,
subject to all the terms and conditions of this Agreement, for a term of two (2)
years beginning on the date stated above, and, subject to automatic renewal and
extension as stated below and to Commerce's right to terminate his employment as
stated below. Notwithstanding anything provided to the contrary, on each
Anniversary Date of this Agreement, this Agreement and Ritter’s employment shall
automatically be renewed and extended (upon the same terms and conditions) for a
new two (2) year term unless written notice by either party is given pursuant to
Section 1.2 below. "Term" means the original two (2) year employment period, as
well as any renewed or extended periods as provided for in this Agreement.
“Anniversary Date” means October 8, 2008, as well as each annual October 8
thereafter if this Agreement is automatically renewed or extended.
 
1.2 Either party may terminate this Agreement on any Anniversary Date of this
Agreement by giving to the other party written notice of termination no later
than ninety (90) days before any such Anniversary Date. As a result of the
foregoing notice being given to either party, the Term will have one (1) year
remaining from the applicable Anniversary Date, subject to the terms and
conditions of this Agreement.
 
 
2. Services and Duties.

 
2.1 During the Term, Ritter shall be employed as Executive Vice President and
Chief Operating Officer of Commerce and shall have such powers and duties as may
from time to time be prescribed by the respective chief executive officers and
Boards of Directors of Commerce. Ritter agrees to accept such employment and to
devote his full time and efforts to the business and affairs of Commerce and its
subsidiaries, if any, and to use his best efforts to promote the interests of
Commerce and its subsidiaries.
 
Employment Agreement
___________
 
MAR

Page 1 of 11

--------------------------------------------------------------------------------


 
 
3. Compensation.

 
3.1 Commerce shall pay the following compensation to Ritter for all services to
be rendered by him under this Agreement and for all positions held by him during
the Term, payable at regular intervals in accordance with Commerce's normal
payroll practices now or subsequently in effect:  “base salary" at the rate of
not less than $200,000.00 per year, subject to an annual review and subject to
such upward adjustments as may be deemed appropriate by the Board or a
Board-designated Committee. For this Agreement, a “year” shall be deemed to
commence on October 8, 2007, and on January 1 of each subsequent calendar year.
Compensation for a portion of a year shall be pro-rated. The Board, or the
Compensation Committee, may recommend an increase in salary for Ritter, but
shall have no obligation to do so.
 
3.2 During the Term, Commerce will reimburse Ritter for all expenses incurred
by Ritter which Commerce determines to be reasonable and necessary (in
accordance with its normal reimbursement practices now or subsequently in
effect) for Ritter to carry out his duties under this Agreement.
 
 
4. Plans and Fringe Benefits.

 
4.1 During the Term, Ritter shall be entitled to participate in any bonus
programs, incentive compensation plans, stock option plans or similar benefit or
compensation programs now or hereafter in effect which are generally made
available from time to time to executive officers of Commerce. For any period
less than a full year during the Term, Ritter shall receive an amount equal to
the prorated portion of the compensation payable pursuant to such plan or
program.
 
4.2 During the Term, Ritter shall also be entitled to: (a) participate in all
fringe benefits as then in effect that are generally available to Commerce's
salaried officers including, without limitation, medical and hospitalization
coverage, life insurance coverage and disability coverage; and (b) such other
fringe benefits as the Board, or a designated Committee, shall deem appropriate.
 
4.3 During the initial Term of this Agreement, Ritter shall receive the stock
options, fringe benefits, reimbursements and allowances as described and
outlined in Commerce’s Offer of Employment dated April 12, 2007 which is
incorporated herein by reference thereto.
 
Employment Agreement
___________
 
MAR

Page 2 of 11

--------------------------------------------------------------------------------


 
 
 
5. Termination by Commerce for Cause.

 
5.1 Commerce shall have the right at any time to terminate Ritter’s employment,
for cause, on thirty (30) days’ prior written notice to Ritter.  For this
Agreement, the term “for cause” means only the following:
 
(i) If at any time during the Term, Ritter is indicted for, convicted of or
enters a plea of guilty or nolo contendere to, a felony, a crime of falsehood or
a crime involving fraud, moral turpitude or dishonesty; or
 
(ii) If at any time during the Term, Ritter willfully violates any of the
covenants or provisions of this Agreement including, without limitation, the
willful failure of Ritter to perform his duties hereunder or the instructions of
the Board after written notice of such instructions (other than any such failure
resulting from Ritter incapacity due to illness or disability) or Ritter engages
in any conduct materially harmful to Commerce's business, and in either case
fails to cease such conduct or correct such conduct, as the case may be, within
thirty (30) days subsequent to receiving written notice from the Board
advising Ritter of same (which conduct shall be specifically set forth in such
notice).
 
5.2 If Ritter’s employment shall terminate for cause, then Commerce shall
pay Ritter his full base salary through the date of termination at the rate in
effect at the time notice of termination is given and Commerce shall have no
further obligations to Ritter under this Agreement other than to pay Ritter such
other compensation as may be due him pursuant to Sections 4.1 and 4.2 above.
 
 
6. Disability and Death.

 
6.1 If Ritter becomes permanently disabled while employed during the Term, then
Commerce shall compensate him for the balance of the Term at a rate equal to 70%
of his base annual salary at the time he became permanently disabled. Commerce
agrees that it will make the payments due under this Section 6.1 on the first
day of each month, commencing with the first day of the month following the
month in which he is deemed to be permanently disabled, in an amount equal to
1/12 of 70% of his base annual salary at the time he is deemed to be permanent
disabled. Such payments shall be reduced each month, however, by the amount of
any disability payments made to Ritter under any Commerce-sponsored disability
insurance plan.  The amount of the reduction under the preceding sentence shall
be computed as if Ritter had elected to receive monthly payments of disability
benefits (regardless of the actual payment frequency).  If Ritter becomes
permanently disabled as provided in this Section 6, then he shall nonetheless
continue, after becoming so disabled and until the end of the Term, to be
entitled to receive at Commerce's expense such group hospitalization coverage,
life insurance coverage and disability coverage as is generally made available
from time to time to executive officers of Commerce, if and to the extent
permitted by the respective insurers of such coverage. Until such time as Ritter
is deemed to be permanently disabled, Ritter shall continue to receive his full
base salary and other compensation and fringe benefits due him under Sections
4.1 and 4.2 above.
 
Employment Agreement
___________
 
MAR

Page 3 of 11

--------------------------------------------------------------------------------


 
6.2 For this Agreement Ritter shall be deemed to have become "permanently
disabled” upon his failure to render services of the character contemplated by
this Agreement, because of his physical or mental illness or other incapacity
beyond his control, other than his death, for a continuous period of 6 months,
or for shorter periods aggregating more than 9 months in any 18 consecutive
months.
 
6.3 If Ritter dies during the Term while employed hereunder, then his employment
and his rights to compensation hereunder shall automatically terminate at the
close of the calendar week in which death occurs.
 
 
7. Termination by Commerce without Cause and Termination for Good Reason.

 
7.1 If Commerce shall terminate Ritter’s employment other than for cause or as
provided in Section 1.2 above, then:
 
(i) Commerce shall pay to Ritter his full base salary through the date of
termination and any compensation when due him as provided in Section 4.1 above;
and
 
(ii) In lieu of any further salary payments to Ritter, for a period subsequent
to the date of termination, Commerce shall pay as severance pay to Ritter a lump
sum severance payment equal to the amount of Ritter’s base salary which is in
effect on the date of termination and which would have been paid to Ritter
between the date of termination and the end of the then Term had Ritter
continued to be employed by Commerce to the end of the then Term.
 
7.2 If Ritter shall terminate his employment for "Good Reason" (as defined in
section 8.2 below) then:
 
(i) Commerce shall pay to Ritter his full base salary through the date
of termination and any compensation when due him as provided in Section
4.1 above; and
 
(ii) In lieu of any further salary payments to Ritter for a period subsequent to
the date of termination, Commerce shall pay as severance pay to Ritter a lump
sum severance payment equal to two (2) times Ritter’s average annual base salary
in effect during the twenty-four (24) months immediately preceding such
termination.
 
7.3 Upon termination of Ritter employment as set forth in either Section 7.1 or
7.2 above, Commerce shall promptly determine the aggregate present value
pursuant to Section 280G(d)(4) of the Internal Revenue Code of 1986, as amended
(the "Code"), of all amounts payable to Ritter under this Agreement, and of all
other amounts payable to Ritter upon or by reason of his termination which are
determined in good faith by Commerce to be "parachute payments" (as defined in
section 280G(b)(2) of the Code and the regulations promulgated thereunder) made
pursuant to agreements or plans which are subject to Section 280G. Commerce's
determination of present value and of other amounts constituting "parachute
payments" is binding; provided that if Ritter obtains an opinion of counsel
satisfactory to Commerce or an Internal Revenue Service ruling to the effect
that the method of determining present value was improper or that
specified payments did not constitute "parachute payments," calculations will be
made in accordance with such opinion or ruling. In the event the aggregate
present value of all benefits under this Agreement and other "parachute
payments" is equal to or in excess of 300% of Ritter’s  “base amount" as defined
in Section 280G(b)(3)(A) and the regulations thereunder, Ritter waives the right
to "parachute payments" sufficient to reduce the present value of all such
payments below 300% of the "base amount." Ritter shall have the right to
designate those benefits which shall be waived or reduced in order to comply
with this provision but failing designation by Ritter, Commerce may designate
those benefits which may be waived or reduced. If it is established pursuant to
a final determination of a court of competent jurisdiction or an Internal
Revenue service proceeding that, notwithstanding the good faith of Ritter and
Commerce in applying the terms of this Section 7, the aggregate "parachute
payments" paid to or for Ritter benefit are in an amount that would result in
any portion of such "parachute payments" not being deductible by Commerce or any
affiliate by reason of Section 280G of the Code, then Ritter shall have an
obligation to pay Commerce upon demand an amount equal to the sum of (i) the
excess of the aggregate "parachute payments" paid to or for Ritter’s benefit
without any portion of such "parachute payments" not being deductible by reason
of Section 280G of the Code and (ii) interest on the amount set forth in clause
(i) above at the applicable federal rate (as defined in Section 1274(d) of the
Code) from the date of Ritter’s receipt of such excess until the date of such
payment.
 
Employment Agreement
___________
 
MAR

Page 4 of 11

--------------------------------------------------------------------------------


 
 
7.4 In addition to the other compensation set forth in either Section 7.1 or 7.2
above, upon termination of Ritter’s employment as set forth in either Section
7.1 or 7.2 above, Ritter shall be entitled, following the date of termination,
to participate in all Commerce medical, disability, hospitalization and life
insurance benefits for a period of one (1) year except that should subsequent
employment be accepted during the one (1) year period following the date of
termination, continuation of any medical, disability, hospitalization and life
insurance benefits will be offset by coverages provided through or by Ritter’s
subsequent employer.
 
7.5 Except as provided in this Section 7, nothing in this Agreement shall affect
or have any bearing on Ritter’s entitlement to other benefits under any plan or
program providing benefits by reason of termination of employment.
 
7.6 Ritter shall have the right to terminate his employment for "Good Reason"
(as defined in Section 8.2 below) if he shall first give Commerce not less than
thirty (30) days’ written notice of his intention to so terminate his employment
specifying the reason(s) for such termination and the date of termination, and
thereafter Commerce shall not have cured or remedied the reason(s) for such
termination prior to the date of termination set forth in such notice.
 
7.7 Anything in this Agreement to the contrary notwithstanding, Ritter shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment.
 
Employment Agreement
___________
 
MAR

Page 5 of 11

--------------------------------------------------------------------------------


 
 
 
8. Change in Control and Good Reason.

 
8.1 For this Agreement, a “change of control” of Commerce means a change in
control of Holding Company or COBH of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), as
enacted and enforced on the date hereof, whether or not Holding Company or COBH
is subject to such reporting requirement; provided that without limitation such
change in control shall have been deemed to conclusively occur when, without
Ritter’s prior written consent, a Person or group acting in concert as described
in Section 13(d)(2) of the Exchange Act holds or acquires beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act of a number
of common shares of Holding Company which constitutes either (a) more than fifty
percent of the shares which voted in the election of directors of Holding
Company at the shareholders' meeting immediately preceding such determination or
(b) more than thirty percent of  Holding Company's outstanding common shares.
For purposes of this Section 8.1(b), unexercised warrants or options or
unconverted nonvoting securities shall count, for this purpose, as constituting
beneficial ownership of  Holding Company's common shares into which the warrants
or options are exercisable or the nonvoting convertible securities are
convertible, notwithstanding anything to the contrary contained in Rule 13d-3 of
the Exchange Act.
 
8.2 For this Agreement, "Good Reason" means: (i) a change in control of Commerce
(as defined in Section 8.1 above) and within one (1) year thereafter, without
Ritter’s consent, the nature and scope of Ritter’s authority with Commerce or a
surviving or acquiring Person are materially reduced to a level below that which
he enjoys on the date hereof, the duties and responsibilities assigned to Ritter
are materially inconsistent with that which he has on the date of this
Agreement, the fringe benefits which Commerce provides on the date of this
Agreement or at any time hereafter are materially reduced, or Ritter’s position
or title with Commerce or the surviving or acquiring Person is reduced from his
current position or title with Commerce, or any relocation or transfer of
Commerce's principal executive offices to a location more than fifty (50) miles
from Ritter’s principal residence on the date hereof without Ritter consent;
(ii) Commerce materially breaches this Agreement; or (iii) the failure or
refusal of any successor to Commerce to assume all duties and obligations of
Commerce under this Agreement.
 
 
9. Confidential Information and Non-Competition.

 
9.1 Ritter covenants and agrees that he will not, during the Term of his
employment or at any subsequent time, except with the express prior written
consent of the Board, directly or indirectly disclose, communicate or divulge to
any Person, or use for the benefit of any Person, any knowledge or information
with respect to the conduct or details of Commerce's business which he, acting
reasonably, believes or should believe to be of a confidential nature and the
disclosure of which to not be in Commerce's interest.
 
9.2 Ritter covenants and agrees that he will not, during the Term of his
employment, except with the express prior written consent of the Board, directly
or indirectly, whether as employee, owner, partner, consultant, agent, director,
officer, shareholder or in any other capacity, engage in or assist any Person to
engage in any act or action which he, acting reasonably, believes or should
believe would be harmful or inimical to the interests of Commerce.
 
Employment Agreement
___________
 
MAR

Page 6 of 11

--------------------------------------------------------------------------------


 
 
9.3 (A) Ritter covenants and agrees that he will not, except with the express
prior written consent of the Board, in any capacity (including, but not limited
to, owner, partner, shareholder, consultant, agent, employee, officer, director
or otherwise), directly or indirectly, for his own account or for the benefit of
any Person, establish, engage or participate in or otherwise be connected with
any commercial banking business which conducts business in any geographic area
in which Commerce and its subsidiaries is then conducting such business except
that the foregoing shall not prohibit Ritter from owning as a shareholder less
than 5% of the outstanding voting stock of an issuer whose stock is publicly
traded.
 
(B) The provisions of Section 9.3(A) shall be applicable commencing on the date
of this Agreement and ending on one of the following periods, as applicable:
 
(i) If this Agreement is terminated by Commerce in accordance with the
provisions of Section 1.2 or Section 5.1 of this Agreement, the effective date
of termination of this Agreement;
 
(ii) If this Agreement is terminated by Ritter in accordance with the provisions
of Section 1.2 of this Agreement, the effective date of termination of this
Agreement;
 
(iii) If Ritter voluntarily terminates his employment, one year following the
effective date of termination of this Agreement; or
 
(iv) If this Agreement is terminated in accordance with the provisions of either
Section 7.1 or 7.2 of this Agreement, one year following the effective date of
termination of this Agreement; provided, however, that if Commerce is prohibited
by the Comptroller of the Currency from paying Ritter, in whole or in part, the
severance pay described in either Paragraph 7.1(ii) or 7.2(ii), then the
provisions of Section 9.3(A) shall end on the effective date of termination of
this Agreement.
 
9.4 The parties agree that any breach by Ritter of any of the covenants or
agreements contained in this Section 9 will result in irreparable injury to
Commerce for which money damages could not adequately compensate Commerce and
therefore, in the event of any such breach, Commerce shall be entitled (in
addition to any other rights and remedies which it may have at law or in equity)
to have an injunction issued by any competent court enjoining and
restraining Ritter and/or any other Person involved from continuing such breach.
The existence of any claim or cause of action which Ritter may have against
Commerce or any other Person (other than a claim for Commerce's breach of this
Agreement for failure to make payments hereunder) shall not constitute a defense
or bar to the enforcement of such covenants. In the event of any alleged breach
by Ritter of any of the covenants or agreements contained in this Section 9,
Commerce shall continue any and all of the payments due Ritter under this
Agreement until such time as a Court shall enter a final and unappealable order
finding such a breach; provided, that the foregoing shall not preclude a Court
from ordering Ritter repay such payments made to him for the period after the
breach is determined to have occurred or from ordering that payments hereunder
be permanently terminated in the event of a material and willful breach.
 
Employment Agreement
___________
 
MAR

Page 7 of 11

--------------------------------------------------------------------------------


 
 
9.5 If any portion of the covenants or agreements contained in this Section 9,
or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenant(s) or agreement(s) or the application thereof
shall not be affected and shall be given full force and effect without regard to
the invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Section 9 is held to be unenforceable because of
the area covered, the duration thereof, or the scope thereof, then the court
making such determination shall have the power to reduce the area and/or
duration and/or limit the scope thereof, and the covenant or agreement shall
then be enforceable in its reduced form.
 
9.6 For purposes of this Section 9, the term "Commerce" shall include Commerce,
any successor of Commerce under Section 10 hereof, and all present and future
direct and indirect subsidiaries and affiliates of Commerce including, but not
limited to, COBH.
 
 
10. Successors and Assigns.

 
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of Commerce which will acquire, directly or indirectly, by
merger, consolidation, purchase, or otherwise, all or substantially all of the
assets of Commerce, and shall otherwise inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns. Upon the death of Ritter any payments or benefits
otherwise due Ritter hereunder shall be paid to or be for the benefit
of Ritter’s legal representatives. Nothing in the Agreement shall preclude
Commerce from consolidating or merging into or with or transferring all or
substantially all of its assets to another Person. In that event, such other
Person shall assume this Agreement and all obligations of Commerce in this
Agreement. Upon such a consolidation, merger, or transfer of assets and
assumption, the term "Commerce," as used in this Agreement, shall mean such
other Person and this Agreement shall continue in full force and effect.
 
 
11. Assignment.

 
Neither this Agreement nor any rights to receive payments hereunder shall be
voluntarily or involuntarily assigned, transferred, alienated, encumbered or
disposed of, in whole or in part, without Commerce's prior written consent and
approval, and shall not be subject to anticipation, levy, execution,
garnishment, attachment by, or interference or control of, any creditor.
 
 
12. Source of Payment and Timing.

 
12.1 All payments provided under this Agreement shall be paid in cash from the
general funds of Commerce, no special or separate fund shall be required to be
established and Ritter shall have no right, title or interest whatsoever in or
to any investment which Commerce may make to aid Commerce in meeting its
obligations hereunder except to the extent that Commerce shall, in its sale and
absolute discretion, choose to designate any of its rights it may have under one
or more life insurance policies it may obtain to cover any of its obligations
under this Agreement. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or fiduciary relationship between Commerce and Ritter or any other
Person.
 
 
Employment Agreement
___________
 
MAR

Page 8 of 11

--------------------------------------------------------------------------------


 
 
12.2 All payments due under Sections 5.1, 6.3, 7.1 or 7.2 above shall be made
not later than the thirtieth (30th) day following the date of termination of
employment.
 
 
13. Interest.

 
In the event any benefits due to Ritter are not paid when due hereunder, Ritter
shall be entitled (in addition to his other rights and remedies) to interest on
the past due amounts at a rate equal to two percentage points above the prime
rate charged from time to time by COBH, such interest to commence on the date a
benefit was due hereunder.
 
 
14. Reimbursement of Enforcement Expenses.

 
If Commerce fails to pay or provide Ritter any of the amounts due him under this
Agreement or fails to provide Ritter with any of the other benefits due him
under this Agreement, and provided Commerce does not cure any such failure
within thirty (30) days after having received written notice from Ritter of such
failure, Ritter shall be entitled to full reimbursement from Commerce for all
costs and expenses (including reasonable attorneys’ fees and costs) incurred
by Ritter in enforcing his rights under this Agreement.
 
 
15. Notices.

 
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid, to the following addresses or to such other address as either party may
designate by like notice:
 


 
If to Commerce, to:
 
Commerce Bank/Harrisburg
3801 Paxton Street
Harrisburg, PA 17111
 
Attn: Gary L. Nalbandian, President
 
 
 
 
Employment Agreement
___________
 
MAR


Page 9 of 11

--------------------------------------------------------------------------------


 
and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.


 
16. General Provisions.

 
16.1 This Agreement constitutes the entire agreement between the parties
concerning its subject matter, and supersedes and replaces all prior agreements
between the parties. No amendment, waiver or termination of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the party against whom it is sought to be enforced. Any written amendment,
waiver or termination hereof executed by Commerce and Ritter (or his legal
representatives) shall be binding upon them and upon all other Persons, without
the necessity of securing the consent of any other Person including, but not
limited to, Ritter’s wife, and no Person shall be deemed to be a third party
beneficiary under this Agreement except to the extent provided under Section
12.1 above.
 
16.2 COBH or any other subsidiary of Commerce may make payments to
Ritter thereunder in lieu of payments to be made by Commerce, and to the extent
such payments are so made, Commerce shall be released of its obligations to make
such payments.
 
16.3 The benefits provided under this Agreement shall be in addition to and
shall not affect the proceeds payable to Ritter’s beneficiaries under group life
insurance policies which Commerce may be carrying on Ritter’s Life.
 
16.4 "Person" as used in this Agreement means a natural person, joint venture,
corporation, sale proprietorship, trust, estate, partnership, cooperative,
association, non-profit organization or any other legal entity.
 
16.5 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Agreement.
 
l6.6 Except as otherwise expressly stated in this Agreement, no failure on the
part of any party to this Agreement to exercise and no delay in exercising any
right, power or remedy under this Agreement shall operate as a waiver; nor shall
any single or partial exercise of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.
 
16.7 Commerce and Ritter consent to the exclusive jurisdiction of the courts of
the Commonwealth of Pennsylvania and the United States District Court for the
Middle District of Pennsylvania in any and all actions arising hereunder and
irrevocably consent to service of process as set forth in Section 15 above.
 
16.8 The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions of this Agreement.
 
 
Employment Agreement
___________
 
MAR

 
Page 10 of 11

--------------------------------------------------------------------------------


 
 
16.9 This Agreement shall be governed and construed and the legal relationships
of the parties determined in accordance with the laws of the Commonwealth of
Pennsylvania applicable to contracts executed and to be performed solely in the
Commonwealth of Pennsylvania.
 


 
PENNSYLVANIA COMMERCE BANCORP, INC.


 
By: /s/ Gary L. Nalbandian
/s/ D. Scott Huggins
Attest                                                                                
          Name: Gary L. Nalbandian
      Title: Chairman, President, CEO




COMMERCE BANK/HARRISBURG, N.A.

 
 
By: /s/ Gary L. Nalbandian
/s/ D. Scott Huggins
Attest                                                                                 
         Name: Gary L. Nalbandian
      Title: Chairman, President, CEO






/s/ Jill Petterson                     /s/ Mark A. Ritter
Witness                                                           
                    Mark A. Ritter
 
 
 
Page 11 of 11 

--------------------------------------------------------------------------------